Title: George Jefferson to Thomas Jefferson, 23 June 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 23d June 1809
          Mr Venable has received notice from Mrs Tabb that she will require her money at the expiration of the six months for which it was borrowed.—This will render it necessary for it to be procured from the bank.—As the sum is larger than Mr V. wishes to ask for her in one day, I inclose you at his request two notes, which you will be pleased to sign & return, leaving the day of the month blank.—There will be no hope I fear of shortly obtaining any thing like the price you mention for your Tobacco.
          I am Dear Sir Your Very humble servt Geo. Jefferson.
        